Case 1:19-cv-00331-LO-MSN Document 53 Filed 11/08/19 Page 1 of 3 PageID# 453




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

RICARDO R. GARCIA, et al.,   )
                             )
       Plaintiffs,           )
                             )
v.                           )                     Civil Action No. 1:19cv331-LO-MSN
                             )
VOLKSWAGEN GROUP OF AMERICA, )
INC. et al.,                 )
                             )
       Defendants.           )
                             )

                     VOLKSWAGEN GROUP OF AMERICA, INC.’S
                     LIMITED MOTION FOR RECONSIDERATION

              Pursuant to Federal Rules of Civil Procedure 54(b) and 59(e), Defendant

Volkswagen Group of America, Inc. (“VWGoA”), by counsel, respectfully moves the Court to

reconsider its denial of VWGoA’s motion to dismiss the amended putative class action complaint.

The grounds for this Limited Motion for Reconsideration are set forth in the accompanying

Memorandum in Support, which is incorporated herein by reference.

              WHEREFORE, for the reasons set forth in the Memorandum in Support of its

Limited Motion for Reconsideration Pursuant to Federal Rules of Civil Procedure 54(b) and 59(e),

VWGoA respectfully requests that the Court reconsider its Order on October 25, 2019, Doc. 49,

and grant the Motion to Dismiss as requested in the Memorandum in Support.
Case 1:19-cv-00331-LO-MSN Document 53 Filed 11/08/19 Page 2 of 3 PageID# 454




 Dated: November 8, 2019              Respectfully submitted,

 MCGUIREWOODS LLP                     SULLIVAN & CROMWELL LLP

 /s/ Frank Talbott V                  Robert J. Giuffra Jr. (pro hac vice)
 Terrence M. Bagley (VSB No. 22081)   Suhana S. Han (pro hac vice)
 Kenneth W. Abrams (VSB No. 78216)    Adam R. Brebner (pro hac vice)
 Frank Talbott V (VSB No. 86396)      125 Broad Street
 McGuireWoods LLP                     New York, NY 10004
 Gateway Plaza                        Tel: 212-558-4000
 800 Canal Street                     Fax: 212-558-3558
 Richmond, Virginia 23219             hans@sullcrom.com
 Tel: 804-775-4773                    brebnera@sullcrom.com
 Fax: 804-698-2323
 tbagley@mcguirewoods.com             Judson O. Littleton (pro hac vice)
 kabrams@mcguirewoods.com             1700 New York Ave, NW
 ftalbott@mcguirewoods.com            Washington, D.C. 20006
                                      Tel: 202-956-7500
                                      Fax: 202-293-6330
                                      littletonj@sullcrom.com

                                      Counsel for Volkswagen Group of America, Inc.
Case 1:19-cv-00331-LO-MSN Document 53 Filed 11/08/19 Page 3 of 3 PageID# 455




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2019, I electronically filed the foregoing with the

Clerk of Court using the Court’s CM/ECF filing system which will send notification of electronic

filing (NEF) to all counsel of record.


                                            /s/ Frank Talbott V
                                            Frank Talbott V (VSB No. 86396)
                                            McGuireWoods LLP
                                            Gateway Plaza
                                            800 East Canal Street
                                            Richmond, Virginia 23219
                                            Telephone: (804) 775-4773
                                            Fax: (804) 698-2313
                                            ftalbott@mcguirewoods.com

                                            Counsel for Volkswagen Group of America, Inc.
